DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An RCE and amendment filed on 26 April 2022 are acknowledged. Claims 1-7 are amended. Claims 1-7 are pending and are examined herein on the merits.
In response to the amendment filed on 26 April 2022, the objection to the claims is withdrawn; claim interpretation under 35 USC 112(f) is maintained; rejections under 35 USC 112(a) are added; the rejections under 35 USC 112(b) are changed; and the rejections over the prior art are changed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is the following limitation of claim 7:
an ozone generator configured to generate ozone using air from which moisture has been adsorbed by the adsorption apparatus; 

The term "ozone generator" is interpreted as being equivalent to a "means for generating ozone" because no particular structure is implied by an "ozone generator."
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
(I)
Claim 1 has been amended to recite "adsorbent particles that absorb a component to be adsorbed contained in a gas." 
The original disclosure provides no support for any form of the word "absorb." This is new matter.
(II)
Claim 1 has been amended to recite the limitation "such that the tapered bottom surface portion at a center of a bottom of the container is closest to the opening than other portions of the bottom." This limitation is indefinite, as set forth below in the rejections under 35 USC 112(b) below. For purposes of this rejection and evaluating the prior art, this limitation is interpreted as required a tapered bottom surface portion at a center of a bottom of the container.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The ordinary and customary meaning of "to taper" includes "to become progressively smaller toward one end." The specification teaches that "The bottom surface portion 312 is formed in a tapered shape directed upward toward the center." The illustration of the overall bottom surface portion 312 in Figs. 2 and 3 is consistent with the ordinary and customary meaning of "tapered." However, the illustrated portion of the bottom of the container in Figs. 2 and 3 at the center of a bottom of the container and closest to opening 33B is not tapered, i.e., does not become progressively smaller toward one end (refer to annotated box on the portion of Fig. 3 reproduced above). Instead, the portion of the bottom of the container that is at the center of the bottom of the container is illustrated in Figs. 2 and 3 as illustrated as flat with the horizontal. Accordingly, the highlighted amendment to claim 1 is new matter.
(III)
Claim 1 has been amended to recite the limitation "such that the tapered bottom surface portion at a center of a bottom of the container is closest to the opening than other portions of the bottom." This limitation is indefinite, as set forth below in the rejections under 35 USC 112(b) below. For purposes of this rejection and evaluating the prior art, this limitation is interpreted as requiring a surface portion at a center of a bottom of the container that is closer to the opening than all other portions of the bottom.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The original disclosure describes a rotation axis A of the lid member (Fig. 2), which appears to correspond to the center of a bottom of the container. This center is indicated as position "a" in the above annotation of a portion of Fig. 3 above. Positions "b" and "c" in the annotation above are not at the center of the bottom of the container, yet are equidistant with position "a" to opening 33B. According, the limitation that a center of a bottom of the container is closest to the opening is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "adsorbent particles that absorb a component to be adsorbed contained in a gas." It is unclear whether the particles adsorb or absorb a component contained in a gas. For purposes of applying prior art, this limitation is interpreted as "adsorbent particles that adsorb a component contained in a gas." 
Claim 1 recites an adsorption apparatus comprising adsorbent particles, a container, and a channel. Claim 1 further recites that "and a portion of the channel includes a portion of the adsorbent particles." This limitation is indefinite because it implies that a portion of the adsorbent particles are part of a portion of the channel, rather than being distinct parts of the adsorption apparatus, as previously claimed. For purposes of applying prior art, this limitation is interpreted as "wherein a portion of the adsorbent particles are located within a portion of the channel." It is noted that claim 1 further recites the redundant limitation "and includes a portion of the flow path including the adsorbent particles," which is indefinite for the same reason.
Claim 1 recites the limitation "the channel located inside the container." There is insufficient antecedent basis for this limitation in the claim. Moreover, the modifier "located inside the container" is unnecessary because limitations that follow ("has a distal tip including an opening formed thereon…") are not conditional on the location of the channel.
Claim 1 recites the limitation "the adsorbent." There is insufficient antecedent basis for this limitation because the claim previously recites "adsorbent particles."
Claim 1 recites the limitation "wherein the flow path is configured to remove air introduced into the container." This limitation appears to be at odds with the claim 1 limitation which sets forth "a channel defining a flow path," i.e., where the limitation "channel" is treated as physical structure. For purposes of applying prior art, this limitation is interpreted as "wherein the channel is configured to remove air introduced into the container."
Claim 1 recites the limitation "the tapered bottom surface portion at a center of a bottom of the container." There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "such that the tapered bottom surface portion at a center of a bottom of the container is closest to the opening than other portions of the bottom." The phrase "closest…than" is grammatically incorrect. It is unclear whether the limitation means "closer to the opening than [at least some] other portions of the bottom" or "closer to the opening than all other portions of the bottom." 
Claim 2 recites the limitation "wherein the container includes a filling portion outside the channel filled with the adsorbent particles." The use of the phrase "filling portion" to describe a portion of the container outside the channel is confusing in view of the disclosure, which uses "filling portion 33C" to describe a portion of the flow path 33 (i.e., the channel).
Claim 6 recites the limitation "a filter provided inside the flow path of the channel, and configured to capture foreign matter in the gas passing through the flow path." This limitation appears to be at odds with the claim 1 limitation which sets forth "a channel defining a flow path," i.e., where the limitation "channel" is treated as physical structure. For purposes of applying prior art, this limitation is interpreted as "a filter provided inside the channel, and configured to capture foreign matter in the gas passing through the channel."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 54-75050 U (including supplied English translation, IDS; previously relied upon) in view of Kaneko (US 5,089,035; newly cited).


    PNG
    media_image3.png
    495
    573
    media_image3.png
    Greyscale

Regarding claim 1, JP 54-75050 U discloses an adsorption apparatus (Fig. 1; reproduced above) comprising: 
adsorbent particles that adsorb a component contained in a gas (dehumidifying agent 10; "such as silica gel," page 3 of translation, fifth para.); 
a container containing the adsorbent particles (dehumidifying container 1); and 
a channel defining a flow path (cylindrical guide tube 2) which is inserted into the container, the channel having an inner portion through which gas passes, wherein a portion of the adsorbent particles are located within a portion of the channel (Fig. 1), 
wherein the channel located inside the container has a distal tip including an opening formed thereon, the opening having a size which is larger than a particle diameter of the adsorbent particles (Fig. 1).
Regarding the limitation that "the flow path [channel] is configured to remove air introduced into the container," it is noted that this pertains to an intended use of the channel and the container, and the device of JP 54-75050 U is capable of performing this function. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
JP 54-75050 U does not teach that the container includes a tapered bottom surface portion that is formed to approach the opening towards a center of the container such that the tapered bottom surface portion at a center of a bottom of the container is closer to the opening than all other portions of the bottom.
However, such a design feature is a known design feature of containers. The analogous art of Kaneko discloses a dehumidifier where the container includes a tapered bottom surface portion (dimpled portion on bottom of container body 1, Figs. 1 and 2) that is formed to approach an opening (bottom opening of air sending tube 11) towards a center of the container such that the tapered bottom surface portion at a center of a bottom of the container is closer to the opening than all other portions of the bottom (refer to boxed portion of annotated Fig. 2 below).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Annotated Portion of Fig. 2 of Kaneko
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976), in which the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP § 2144.04). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to select a container shape that includes a tapered bottom surface portion that is formed to approach the opening towards a center of the container such that the tapered bottom surface portion at a center of a bottom of the container is closer to the opening than all other portions of the bottom, such as disclosed by Kaneko, as an obvious design feature.
Regarding claim 2, JP 54-75050 U discloses that the container includes a filling portion outside the channel filled with an adsorbent in the container (Fig. 1).
Regarding claim 3, JP 54-75050 U discloses a lid member (lid 3) for sealing the container, wherein the channel is attached to the lid member (Fig. 1; page 2 of translation, fourth para.).
Regarding claim 4, JP 54-75050 U discloses that the lid member is attachable to and detachable from the container by being rotated (via screw threads 12, 13; page 2 of translation, first para.; page 6 of translation, last para., effect 4), and the channel extends in a straight line along a rotation axis of the lid member (Fig. 1).
Regarding claim 5, JP 54-75050 U discloses that the channel has an end on an opposite side of the opening with a vent hole (air inflow port 4; Fig. 1) formed thereon.
Regarding claim 6, JP 54-75050 U discloses a filter (mesh member 8) provided inside the channel, and configured to capture foreign matter in the gas passing through the channel (The mesh member (8) …includes a member having a pipe attached to the inflow port (4) toward the inside of the drying chamber (14)," page 3 of translation, third para.; page 6 of translation, last para., effect 7).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimadzu Corp. (JP 2001-153857 A; including supplied machine translation, IDS; previously relied upon) in view of JP 54-75050 U and Kaneko.
Regarding claim 7, Shimadzu Corp. discloses a chemiluminescence type nitrogen oxide concentration meter (Fig. 1, abstract, claim 3) comprising: 
an adsorption apparatus (housing dehumidifying agent 11, such as silica gel or molecular sieves, [0007], [0009]); 
an ozone generator configured to generate ozone using air from which moisture has been adsorbed by the adsorption apparatus (ozone generator 12, [0014]); 
a reactor configured to cause chemiluminescence of nitrogen oxides (abstract) in a sample gas using ozone generated in the ozone generator (reaction tank 13, [0014]); 
a light detector configured to detect an intensity of light generated by chemiluminescence in the reaction unit (optical detector 18, [0014]); and 
a processor configured to determine a concentration of nitrogen oxides in the sample gas, based on the intensity of light detected by the light detector (gas concentration indicator 19, [0014]). 
Shimadzu Corp. does not disclose that the adsorption apparatus is "according to claim 1." It is implicit that a housing contains dehumidifying agent 11 (e.g., silica gel or molecular sieves), and therefore Shimadzu Corp. discloses an adsorption apparatus comprising adsorbent particles that adsorbs a component contained in gas (silica gel or molecular sieves) and a container for containing the adsorbent particles. However, Shimadzu Corp. is silent as to whether the adsorption apparatus further comprises channel defining a flow path which is inserted into the container, the channel having an inner portion through which gas passes, wherein a portion of the adsorbent particles are located within a portion of the channel wherein the channel located inside the container has a distal tip including an opening formed thereon, the opening having a size which is larger than a particle diameter of the adsorbent particles, wherein the container includes a tapered bottom surface portion that is formed to approach the opening towards a center of the container such that the tapered bottom surface portion at a center of a bottom of the container is closer to the opening than all other portions of the bottom.
The analogous prior art of JP 54-75050 U in view of Kaneko discloses the adsorption apparatus according to claim 1, as set forth above in the rejection of claim 1 under 35 USC 103, which is incorporated here by reference. Shimadzu Corp. and JP 54-75050 U both pertain to an adsorption apparatus comprising silica gel as a dehumidifying agent. The analogous prior art of JP 54-75050 U teaches that the disclosed guide tube 2 has the effect of air contacting more dehumidifying agents to further enhance the dehumidifying effect (page 6 of translation, last para., effect 5).
For the benefit of air contacting more dehumidifying agents to further enhance the dehumidifying effect, it would have been obvious to one of ordinary skill in the art at the time of the invention that the housing containing dehumidifying agent 11 of Shimadzu Corp. is the device of JP 54-75050 U in view of Kaneko.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding the claim 1 limitation that "the flow path [channel] is configured to remove air introduced into the container," it is noted that this pertains to a stand-alone intended use of the adsorption apparatus of claim 1 that is not linked to any of the other components of the meter of claim 7. The device of JP 54-75050 U is capable of performing this stand-alone function, and the limitations of claim 7 do not require that the "air from which moisture has been adsorbed by the adsorption apparatus" recited in the description of the ozone generator is the same as the removed air recited in claim 1. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 

Response to Arguments
Applicant's arguments filed on 26 April 2022 have been considered and are moot in view the new grounds of rejection.
The rejections for anticipation by Ransbarger (US 2016/0158770) have been withdrawn because the reference fails to disclose that a portion of the adsorbent particles are located within a portion of the channel.
The rejections for anticipation by Aoki (US 4,394,144) have been withdrawn because the reference fails to disclose the indefinite limitation "such that the tapered bottom surface portion at a center of a bottom of the container is closest to the opening than other portions of the bottom," which is rejected under 35 USC 112(a).
The rejections for anticipation by Conaway (US 2005/0115967) have been withdrawn because the reference fails to disclose that adsorbent particles are a component of the adsorption apparatus, wherein a portion of the adsorbent particles are located within a portion of the channel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Diot (US 5,133,787) discloses an apparatus (Fig. 1) comprising granular adsorbing mass 28, adsorption bottle 11 having a bottom 14 with a concave shape, and dipping tube 25 for withdrawing gas (col. 3, lines 40-47).
Anderson (US 2,359,959) discloses a desiccant cartridge comprising desiccant 34 such as silica gel, jar 18, tube 24, and perforated cone 25 (Figs. 1-3; page 2, first col. line 54 to second col. line 4).
Cam (US 5,779,773) (Fig. 1) and (Seibert (US 3,448,561) (Figs. 2, 4, and 5) each disclose containers holding adsorbent material, the bottom of the container having a vaulted grille or screen.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797